Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PROPOSED CLAIMS

1.	(Previously Presented) The apparatus of claim 13 comprising:
an edge guide disposed along an interior upper dam wall of the pair of upper dams, an upper portion of the edge guide positioned within the upper dam space of the upper forming body, a bottom portion of the edge guide disposed in the interior gap and spaced apart from the outer forming surface of the lower forming body, wherein the edge guide has an outwardly flared shape. 

2.	(Original) The apparatus of claim 1, wherein the bottom portion of the edge guide is spaced from the outer forming surface of the lower forming body by less than or equal to 2.54 cm.

3.	(Previously Presented) The apparatus of claim 1, wherein the bottom portion of the edge guide is angled with respect to the upper portion of the edge guide.

4.	(Cancelled) 

5.	(Previously Presented) The apparatus of claim 1, wherein the bottom portion of the edge guide is outwardly curved with respect to the upper portion of the edge guide.

6.	(Cancelled) 

7.	(Previously Presented) The apparatus of claim 1, wherein the edge guide further comprises an adjustment mechanism such that a position of the edge guide is adjustable with respect to the interior upper dam wall in a vertical direction.

8-12.	(Cancelled) 

13.	(Currently Amended) An apparatus for making a glass ribbon, the apparatus comprising:
	an upper forming body comprising an outer forming surface bounded in a lateral direction by a pair of upper dams, the upper dams spaced apart from one another to define an upper dam space extending across the outer forming surface of the upper forming body; and
a lower forming body disposed downstream of the upper forming body and comprising an outer forming surface bounded in a lateral direction by a pair of lower dams spaced apart from one another to define a lower dam space extending across the outer forming surface of the lower forming body;
wherein the outer forming surface of the upper forming body is spaced from the outer forming surface of the lower forming body by an interior gap; and
wherein has upper exterior ends with portions disposed laterally outboard of the upper dams and inboard from has lower exterior ends with portions disposed laterally outboard of the lower dams and inboard from the upper forming body and the lower forming body joined via at least one of the upper exterior ends and at least one of the lower exterior ends, and
wherein at least one of the following items is satisfied:
a) a width of the upper dam space is different from a width of the lower dam space; or
b) interior upper dam walls of the pair of upper dams are aligned with interior lower dam walls of the pair of lower dams such that a pair of common dams extends from the upper forming body to the lower forming body.

14.	(Currently Amended) The apparatus of claim 13, further comprising an edge guide disposed along an interior upper dam wall of the pair of upper dams, wherein the edge guide has an outwardly flared shape, and wherein the interior gap is disposed between and within the wider of the upper and lower dam spaces.

15.	(Previously Presented) The apparatus of claim 13, wherein a surface exterior to the outer forming surface of the upper forming body is joined to a surface exterior to the outer forming surface of the lower forming body.

16.	(Previously Presented) The apparatus of claim 13, wherein the width of the upper dam space is greater than the width of the lower dam space.

17.	(Original) The apparatus of claim 16, wherein the width of the lower dam space decreases in a downward vertical direction.

18.	(Previously Presented) The apparatus of claim 13, wherein the width the upper dam space is less than the width of the lower dam space.

19.	(Previously Presented) The apparatus of claim 13, wherein interior upper dam walls of the pair of upper dams are aligned with interior lower dam walls of the pair of lower dams such that a pair of common dams extends from the upper forming body to the lower forming body.

20.	(Previously Presented) The apparatus of claim 13, wherein interior upper dam walls of the pair of upper dams are positioned laterally outboard of interior lower dam walls of the pair of lower dams.

21.	(Original) The apparatus of claim 20, wherein a spacing between the interior lower dam walls decreases in a vertically downward direction.

22.	(Previously Presented) The apparatus of claim 13, wherein interior upper dam walls of the pair of upper dams are positioned laterally inboard of interior lower dam walls of the pair of lower dams.

23-29. 	 (Cancelled)

30.	(New) An apparatus for making a glass ribbon, the apparatus comprising:
	an upper forming body comprising an outer forming surface bounded in a lateral direction by a pair of upper dams, the upper dams spaced apart from one another to define an upper dam space extending across the outer forming surface of the upper forming body; 
a lower forming body disposed downstream of the upper forming body and comprising an outer forming surface bounded in a lateral direction by a pair of lower dams spaced apart from one another to define a lower dam space extending across the outer forming surface of the lower forming body; and
an edge guide disposed along an interior upper dam wall of the pair of upper dams, the edge guide having a shape that is flared laterally outwardly from the interior upper dam wall, 
wherein the outer forming surface of the upper forming body is spaced from the outer forming surface of the lower forming body by an interior gap,
wherein a portion of the upper forming body exterior to the outer forming surface of the upper forming body and separate from the upper dams is joined to a portion of the lower forming body exterior to the outer forming surface of the lower forming body and separate from the lower dams, 
wherein at least one of the following items is satisfied:
a) a width of the upper dam space is different from a width of the lower dam space; or
b) interior upper dam walls of the pair of upper dams are aligned with interior lower dam walls of the pair of lower dams such that a pair of common dams extends from the upper forming body to the lower forming body, and
wherein the interior gap is disposed between and within the wider of the upper and lower dam spaces.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 13 states “upper exterior ends” and “lower exteriors end” of the upper and lower forming bodies, respectively.  The ends are positioned relative “laterally outboard” of the upper/lower dams and “inboard” from the outer forming surfaces.   This structure of claim 13 requires allowable subject matter of joined exterior ends extending between the upper forming body and the lower forming body outboard of the dam surfaces as defined in the present specification.
The upper and lower forming bodies are joined via at least one pair of the ends as depicted in Figs. 9, 10A, and 10B of and paragraphs [0062]-[0064] of the present specification.  The closest prior art of record does not appear to teach or make obvious the upper and lower forming bodies are joined at exterior ends positioned as recited in amended claim 13.

Independent claim 30 recites the limitation “the edge guide has an outwardly flared shape” and “the edge guide having a shape that is flared laterally outwardly from the interior upper dam wall” in new claim 30.  None of the closest prior art of record discloses or makes obvious this edge guide structure in combination with the other limitations of present claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741